Citation Nr: 1636532	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to July 1979, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals on appeal from August 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's petition to reopen a previously denied claim of service connection for peripheral neuropathy of the lower extremities.  The Veteran appealed that determination to the Board and in an April 2014 action, the Board found that new and material evidence sufficient to reopen the claim of service connection for peripheral neuropathy of the lower extremities had been submitted.  The Board then remanded the underlying service connection claim for further development and adjudication on the merits.  Upon completion of the requested development, the RO issued a supplemental statement of the case (SSOC) in September 2014 wherein it denied service connection for peripheral neuropathy of the lower extremities.  The matter was thereafter returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have peripheral neuropathy of the lower extremities that had its clinical onset in service or within the first post service year or that is otherwise related to service, including presumed herbicide exposure.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not incurred or aggravated in service, including any presumed herbicide exposure in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance


The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claim of service connection for tinnitus via a letter dated in January 2010, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103 (a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, VA outpatient treatment records and examination and opinion reports, and private medical evidence.  The Veteran elected to not have a hearing in his case. 

Further, in accordance with the Board's previous remand, the Veteran was afforded a VA examination in June 2014 to determine the nature and etiology of his current peripheral neuropathy.  The VA examiner provided a diagnosis of peripheral neuropathy, which she opined was less likely than not related to service, to include to the Veteran's conceded herbicide exposure.  She also opined that she could not relate the Veteran's peripheral neuropathy to chemicals he may have come into contact with as a bomb maker and provided certain reasons for why she believed it would impossible to speculate as to whether those chemicals could be the etiologic cause of the Veteran's peripheral neuropathy.  As will be discussed in further detail below, the Board finds that the evidence developed on remand is adequate for evaluation purposes.  This is so because the examiner considered the lay contentions of the Veteran, opined against an association between the Veteran's peripheral neuropathy and service, and explained, with adequate detail, why she could not attribute the Veteran's peripheral neuropathy to service without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  The Board thus concludes the Veteran was provided with an adequate medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. § 3.309 (e) (2015).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).). 

The Veteran contends that he currently experiences peripheral neuropathy that is due to his exposure to herbicides while serving in the Republic of Vietnam.  The Veteran's service personnel records show that he had service in the Republic of Vietnam from October 1965 to June 1966, and from February 1970 to July 1970 and the Veteran has been awarded service connection for ischemic heart disease based on his presumed herbicide exposure .  Accordingly, the Veteran is presumed to have been exposed to an herbicide agent. 

Currently, 38 C.F.R. § 3.309 (e) provides for presumptive service connection on the basis of herbicide exposure for, among other things, early-onset peripheral neuropathy.  38 C.F.R. § 3.309 (e) (2015).  Previously, 38 C.F.R. § 3.309 (e) provided for presumptive service connection for acute and subacute peripheral neuropathy.  See 38 C.F.R. § 3.309 (e) (2012).  However, in the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, the NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

Therefore, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  The amendment was made effective for claims, such as this one, there were pending on September 6, 2013.  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  VA stated specifically that although VA would not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure, the amendment "does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection."  78 Fed. Reg. 54,763, 54,764 (September 6, 2013).  This was so because, as noted, the NAS had "found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure."  Id.

In the instant case, the evidence fails to support an award of service connection for peripheral neuropathy of the lower extremities on a presumptive basis.  This is so because although the Veteran has been diagnosed as having peripheral neuropathy of the lower extremities and is presumed to have been exposed to herbicides in service, it has not been demonstrated that his peripheral neuropathy became manifest to a degree of ten percent or more within one year after his last in-service exposure.

In April 1996, the Veteran was seen by a private physician for complaints of burning pain and numbness affecting his feet.  It was noted that he first began to these symptoms in October 1995.  The impression was idiopathic neuropathy.  A nerve conduction study was conducted that same, the results of which were normal, suggesting that his symptoms were due to a small fiber process beyond the limit of resolution of the machine.  Laboratory screenings also did not disclose the presence of any abnormalities that could be the cause of his neuropathic symptoms.  The clinician stated his agreement with a prior conclusion that the Veteran's neuropathic symptoms were most likely due to his heavy use of alcoholic throughout the years.  

In January 1997, the Veteran was referred to D.G., MD. for evaluation of his peripheral neuropathy.  In a letter to the referring clinician, Dr. D.G. noted that the Veteran had reported the onset of neurological symptoms to have been in October 1995 and that he had a history of heavy alcohol use since age 14.  Upon examination of the Veteran, Dr. D.G. recorded an impression of small fiber peripheral neuropathy.  Dr. D.G. indicated that it was probably idiopathic in nature, but surmised that alcohol could be a culprit although it would be hard to prove such.  Dr. D.G. also stated that he did not know of an association between Agent Orange and peripheral neuropathy and that he had explained to the Veteran that he was unaware of any test that could prove an association, but that he had told the Veteran that there could be an association.  The Veteran's treatment records then show continued treatment for peripheral neuropathy of the lower extremities and in October 2009, P.R., MD., the Veteran's private physician, submitted a letter stating that Veteran has a "long standing history of severe acute and subacute transient peripheral neuropathy" that is a "chronic condition and should be considered a permanent issue."

In April 2014, the Board remanded the claim of service connection for peripheral neuropathy for the Veteran to be scheduled a VA examination to ascertain that nature and etiology of the Veteran's neuropathy.  The examiner reviewed the claims folder and outlined the Veteran's pertinent medical history and theory of the case, which is that the Veteran believes his peripheral neuropathy secondary to his exposure to Agent Orange and other herbicides and bomb making chemicals in Vietnam.  The Veteran reported that as a bomb maker, he worked constantly outside with a lot of different chemicals and that he and the other bomb makers would hand spread Agent Orange granules at the work site using their bare hands.  The Veteran stated that at the time, he was unaware that Agent Orange would not work as a defoliant unless it was mixed with water.  The Veteran also reported that he experienced pain and tingling in his feet while stationed in Japan, but stated that he thought it was then due to wearing heavy combat boots and the weather.  The Veteran then stated the he sought no medical treatment until his first myocardial infarction in 1997, at which time he asked his doctor why he had numbness in his feet all the time.

Regarding the likelihood that the Veteran's currently diagnosed peripheral neuropathy of the lower extremities is directly related to his period of military service, to include his known exposure to herbicides and/or whether peripheral neuropathy was manifested within the first post service year, the examiner opined that the claimed condition is less likely than not due to service.  As rationale for the opinion, the examiner noted that the Veteran was discharged from service in January 1979, but did not develop symptoms of peripheral neuropathy until 1997.  The examiner explained that the Veteran therefore does not meet the criteria for a finding of presumptive service connection because his peripheral did not manifest within the first year after military discharge.  The examiner also noted that no definite etiology for the Veteran's peripheral neuropathy had been determined by any of the Veteran's treating physicians.  The examiner acknowledged that the Veteran's private physicians told the Veteran that there could be an association between exposure to Agent Orange and the development of peripheral neuropathy.  The examiner stated, however, that peripheral neuropathy can be idiopathic, meaning no etiology can be determined.  The examiner then stated that it would be speculation for her to opine that Agent Orange is the cause of the Veteran's peripheral neuropathy.  The examiner further stated that without knowing the list of all the chemicals used in the bomb making, it would also be impossible to speculate whether those chemicals could be the etiologic cause of the Veteran's peripheral neuropathy.  

Overall, the Board finds that the evidence weighs against a finding of service connection.  Specifically, the evidence fails to demonstrate that the Veteran's peripheral neuropathy became manifest to a compensable degree within a year of his last exposure to herbicides.  Thus, regardless of the classification of the Veteran's neuropathy, because it did not manifest within a year of his last exposure to herbicides service connection in not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (e).  In this regard, the Board has considered the Veteran's assertion that he experienced pain and tingling in his feet while stationed in Japan.  To the extent that he did experience such symptoms, it cannot be affirmatively said that those symptoms were manifestations of peripheral neuropathy, as opposed to due to such things as weather or tight boots.  Further, by the Veteran's own admission to his private physician, the onset of his current neurological symptoms was in October 1995.

The evidence also fails to support a finding on service connection on a direct basis.  Notably, no clinician, VA or otherwise, has attributed the Veteran's peripheral neuropathy to service.  As to the examiner's conclusion that it would be speculation to opine that Agent Orange is the cause of the Veteran's peripheral neuropathy, the Board notes that "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion" so long as the basis for such an opinion is adequately explained.  Jones, supra.  To the extent that the examiner's opinion in this case could somehow be found inadequate based on her terminology, the Board points out that the NAS has concluded that scientific/medical evidence to support an association between herbicide exposure and delayed-onset peripheral neuropathy is lacking.  78 Fed. Reg. at  54,764.  As indicated above, the NAS has defined delayed-onset neuropathy as neuropathy having its onset more than one year after exposure.  Id.  In the instant case, the onset of the Veteran's neuropathy was well more than a year after his exposure to Agent Orange.  Thus, given the NAS report and the examiner's conclusion that the Veteran's neuropathy did not manifest within a year of service, the examiner's statement that it would be speculation for her to opine that Agent Orange is the cause of the Veteran's peripheral neuropathy was superfluous as it is clear the medical and scientific evidence does not support such as association in this case.  As to the Veteran's contention that his peripheral neuropathy may be attributable to chemicals that he came into contact with as a bomb maker, the examiner provided reasons why a positive nexus opinion in this regard would be purely speculative.  The examiner explained that without knowing the list of all the chemicals used in the bomb making, it would also be impossible to speculate whether those chemicals could be the etiologic cause of the Veteran's peripheral neuropathy.  Read as a whole, the Board finds that the examiner's negative nexus opinion and explanation for why a positive opinion would be purely speculative is probative as to the central issue in this case.  Accordingly, based on the evidence of record, the Board finds that an award of service connection for peripheral neuropathy of the lower extremities is also not warranted on a direct basis as a crucial element of service connection has not been shown.  Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


